                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 19-20171-CIV-UNGARO/O’SULLIVAN

RAFAEL RODRIGUEZ and
TERESITA RODRIGUEZ,

       Plaintiffs/Counter-Defendants,

v.

CERTAIN UNDERWRITERS AT
LLOYD’S LONDON,

       Defendant/Counter-Plaintiff.
                             /

                                         ORDER

       THIS MATTER is before the Court on the Defendant/Counter-Plaintiff’s Motion to

Compel Discovery Responses from Plaintiffs/Counter-Defendants (DE # 24, 5/6/19).

Rule 7.1(C), Local Rules for the United States District Court for the Southern District of

Florida provides, in pertinent part:

              Each party opposing a motion shall serve an opposing
              memorandum of law no later than fourteen (14) days after
              service of the motion. Failure to do so may be deemed
              sufficient cause for granting the motion by default.
              (Emphasis supplied).

       Having received no response from the plaintiff/counter-defendant, and a response

having been due, it is

       ORDERED AND ADJUDGED that the plaintiff/counter-defendant shall file a

response to the Defendant/Counter-Plaintiff’s Motion to Compel Discovery Responses

from Plaintiffs/Counter-Defendants (DE # 24, 5/6/19) on or before June 17, 2019. The

failure to file a response may result in an Order granting the Defendant/Counter-
Plaintiff’s Motion to Compel Discovery Responses from Plaintiffs/Counter-Defendants

(DE # 24, 5/6/19) in its entirety.

       DONE and ORDERED, in chambers, in Miami, Florida, this 6th day of June, 2019.




                                       JOHN J. O’SULLIVAN
                                       UNITED STATES MAGISTRATE JUDGE
